1 Reported in 295 N.W. 518.
When the promise of two members of the court was given that an oral hearing would be granted respondent upon the alternative writ, neither the return nor petitioner's traverse thereof had been examined. It is now apparent that petitioner's fear that his cases would be continued over the term was unfounded. All parties interested in this matter will, upon sober reflection, reach the conclusion that a discussion of the situation in open court will not be conducive to a better understanding. More patience, consideration, and forbearance one with the other will bring the best results. It seems unnecessary to repeat what was said in State ex rel. Fickling v. Moriarty, 208 Minn. 469, 294 N.W. 473.
The alternative writ is discharged. *Page 605